DETAILED ACTION
	Examiner acknowledges applicant’s amendments and remarks dated 8/2/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. Applicant’s argument, para 2 page 5, “none of the references teaches or even suggests the claim screw hole” is not persuasive.  JP01-210698 teaches a casing and threaded lid member 7 (Fig 1) which screws on valve seat member 8 (Fig 1, para 5 page 4).  Regarding bottomed hole, Hartman teaches a well 852 (Fig 4) wherein temperature sensor is mounted.  Although, Hartman does not teach a threaded hole, it’s known to one skilled in the art to form thread to securely attach mechanical components, as mentioned earlier.  Furthermore, examiner used LeMieux to show an externally threaded cap bolt fastener 250 threaded into an internally threaded hole (Fig 7A, para 367).   In regards to cover member detachably disposed on the casing, JP01-210698 teaches a protective cap to cover the temperature trap when not measuring (para 1 page 5).
Regarding limitation thread plug size and not in contact with the detection surface, screws of different sizes are commercially available (HomeDepot, or McMaster, etc.) and know to one PHOSITA.   Furthermore, LeMieux teaches different sizes of screws (250, 262 Fig 7A, 252 Fig 7B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP01 -210698) in view of Hartman (6352106) and LeMieux (20130192050).
Regarding claim 1, JP01 -210698 teaches a fluidic device comprising:
a casing in which a fluid passage is disposed (5 Fig 1) and which has an outer surface including a detection target surface (separate from the fluid passage) that is to contact a detection part of a sensor so that at least one of a temperature and a vibration of the fluidic device is detected (from the outer surface of the casing) (page 4, 7, 9, Fig 1); and
a cover member detachably disposed on the casing and configured to cover the detection target surface para 1 page 5);
wherein the sensor has an external thread having a front end constituting the detection part; and wherein the screw hole of the casing is a sensor attachment hole to which the external thread of the sensor is screwed so that the front end of the external thread of the sensor contacts the bottom surface of the screw hole in a state where the cover member is detached.  
However, JP01-210698 does not teach a cover member detachably disposed on the casing, detection target surface separate from the fluid passage, configured to cover the detection target surface and wherein the outer surface of the casing has a bottomed hole having a bottom surface, the bottom surface .
Hartman teaches a cover member detachably disposed on the casing, detection target surface separate from the fluid passage, configured to cover the detection target surface and wherein the outer surface of the casing has a bottomed hole having a bottom surface, the bottom surface (854 Fig 4; col 10 lines 49-54; the bottom surface of the of hole is flat and temperature is sensed from that surface).  Furthermore, Hartman teaches using threaded plug to the temperature sensor (854 Fig 4; col 10 lines 49-54).

However, the combination (JP01-210698 modified by Hartman) does not teach wherein the bottomed hole of the outer surface of the casing comprises a screw hole; wherein the cover member is a plug having an external thread that is screwed to the screw hole; and wherein the external thread of the plug is shorter than a depth of the screw hole, such that when the plug is screwed into the screw hole, the external thread is not in contact with the detection target surface; wherein the sensor has an external thread having a front end constituting the detection part; and wherein the screw hole of the casing is a sensor attachment hole to which the external thread of the sensor is screwed. 
LeMieux teaches hole of the outer surface of the casing comprises a screw hole (257 Fig 7A); wherein the cover member is a plug having an external thread that is screwed to the screw hole (screw 250 Fig 7A).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include external thread as taught by LeMieux for ease of insertion/attaching the screw into the hole.  With regards to size and not in contact with the detection surface, screws of different sizes are commercially available (HomeDepot, or McMaster, etc.) and know to one PHOSITA.   Furthermore, LeMieux teaches different sizes of screws (250, 262 Fig 7A, 252 Fig 7B).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                   
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855